Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 23, 2020,

among

AMAZON.COM, INC.,

The DESIGNATED BORROWERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

The LENDERS Party Hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

HSBC SECURITIES (USA) INC.,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

SOCIÉTÉ GÉNÉRALE,

TD SECURITIES (USA) LLC,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

CITIBANK, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

SOCIÉTÉ GÉNÉRALE,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

  

1.01

  

Defined Terms

     1  

1.02

  

Other Interpretive Provisions

     21  

1.03

  

Accounting Terms

     22  

1.04

  

Exchange Rates

     22  

1.05

  

Additional Alternative Currencies

     22  

1.06

  

[Intentionally Omitted]

     23  

1.07

  

Times of Day

     23  

1.08

  

Interest Rate; LIBOR Notification

     23  

1.09

  

Divisions

     24  

ARTICLE II. THE COMMITMENTS AND LOANS

  

2.01

  

Loans

     24  

2.02

  

Borrowings, Conversions and Continuations of Loans

     24  

2.03

  

Prepayments

     26  

2.04

  

Termination or Reduction of Commitments

     27  

2.05

  

Repayment of Loans

     27  

2.06

  

Interest

     27  

2.07

  

Fees

     27  

2.08

  

Computation of Interest and Fees

     28  

2.09

  

Evidence of Debt

     28  

2.10

  

Payments Generally; Administrative Agent’s Clawback

     28  

2.11

  

Sharing of Payments by Lenders

     30  

2.12

  

Extension of Maturity Date

     31  

2.13

  

Defaulting Lenders

     32  

2.14

  

Designated Borrowers

     33  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01

  

Taxes

     34  

3.02

  

Illegality

     39  

3.03

  

Alternate Rate of Interest

     39  

3.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     40  

3.05

  

Compensation for Losses

     42  

3.06

  

Mitigation Obligations; Replacement of Lenders

     42  

3.07

  

Survival

     43  

ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS

  

4.01

  

Conditions to Closing

     43  

4.02

  

Conditions to all Borrowings

     44  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

  

5.01

  

Existence, Qualification and Power

     45  

5.02

  

Authorization; No Contravention

     45  

5.03

  

Governmental Authorization; Other Consents

     45  

5.04

  

Binding Effect

     45  

5.05

  

Financial Statements; No Material Adverse Effect

     45  

5.06

  

Litigation

     46  

 

i



--------------------------------------------------------------------------------

5.07

  

ERISA Compliance

     46  

5.08

  

Investment Company Act

     46  

5.09

  

Compliance with Laws

     46  

5.10

  

Anti-Corruption

     47  

5.11

  

Sanctions

     47  

5.12

  

Affected Financial Institution

     47  

ARTICLE VI. AFFIRMATIVE COVENANTS

  

6.01

  

Financial Statements

     47  

6.02

  

Certificates; Other Information

     48  

6.03

  

Notices

     48  

6.04

  

Payment of Taxes

     49  

6.05

  

Preservation of Existence; Etc.

     49  

6.06

  

Compliance with Laws

     49  

6.07

  

Books and Records

     49  

6.08

  

Use of Proceeds

     49  

6.09

  

Anti-Corruption Laws and Sanctions

     49  

ARTICLE VII. NEGATIVE COVENANTS

  

7.01

  

Liens

     49  

7.02

  

Fundamental Changes

     52  

7.03

  

Sanctions

     52  

7.04

  

Anti-Corruption Laws

     52  

7.05

  

Amazon Seller Lending Facility

     52  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

  

8.01

  

Events of Default

     52  

8.02

  

Remedies Upon Event of Default

     54  

8.03

  

Application of Funds

     54  

ARTICLE IX. ADMINISTRATIVE AGENT

  

9.01

  

Appointment and Authority

     54  

9.02

  

Rights as a Lender

     55  

9.03

  

Exculpatory Provisions

     55  

9.04

  

Reliance by Administrative Agent

     56  

9.05

  

Delegation of Duties

     56  

9.06

  

Resignation of Administrative Agent

     56  

9.07

  

Acknowledgements of Lenders

     57  

9.08

  

No Other Duties, Etc.

     58  

9.09

  

Administrative Agent May File Proofs of Claim

     58  

ARTICLE X. COMPANY GUARANTY

  

10.01

  

Continuing Guaranty

     58  

10.02

  

Rights of Credit Parties

     59  

10.03

  

Certain Waivers

     59  

10.04

  

Obligations Independent

     59  

10.05

  

Subrogation

     59  

10.06

  

Termination; Reinstatement

     60  

10.07

  

Subordination

     60  

10.08

  

Stay of Acceleration

     60  

10.09

  

Condition of Designated Borrowers

     60  

 

ii



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

  

11.01

  

Amendments, Etc.

     60  

11.02

  

Notices; Effectiveness; Electronic Communication

     62  

11.03

  

No Waiver; Cumulative Remedies; Enforcement

     63  

11.04

  

Expenses; Indemnity; Limitation of Liability

     64  

11.05

  

Payments Set Aside

     66  

11.06

  

Successors and Assigns

     66  

11.07

  

Treatment of Certain Information; Confidentiality

     69  

11.08

  

Right of Setoff

     70  

11.09

  

Interest Rate Limitation

     71  

11.10

  

Counterparts; Entire Agreement; Effectiveness

     71  

11.11

  

Survival of Representations and Warranties

     71  

11.12

  

Severability

     71  

11.13

  

Replacement of Lenders

     72  

11.14

  

Governing Law; Jurisdiction; Etc

     72  

11.15

  

Waiver of Jury Trial

     74  

11.16

  

No Advisory or Fiduciary Responsibility

     74  

11.17

  

Electronic Execution

     75  

11.18

  

USA PATRIOT Act

     75  

11.19

  

Judgment Currency

     75  

11.20

  

Non-Public Information

     76  

11.21

  

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

     76  

11.22

  

ERISA Matters

     76  

11.23

  

Restatement of Existing Credit Agreement

     78  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

2.01

  

Commitments

7.01

  

Existing Liens

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

A

  

Loan Notice

B

  

Note

C

  

Assignment and Assumption

D (1-4) U.S. Tax Compliance Certificates

E-1

  

Designated Borrower Request and Assumption Agreement

E-2

  

Designated Borrower Notice

[Note: Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K.]

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2020 (this
“Agreement”), is entered into by and among AMAZON.COM, INC., a Delaware
corporation (the “Company”), certain SUBSIDIARIES of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each LENDER from time to time
party hereto (collectively, the “Lenders” and each, a “Lender”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Company, the lenders party thereto and Bank of America, N.A., as
administrative agent, are party to that certain Amended and Restated Credit
Agreement, dated as of April 27, 2018 (the “Existing Credit Agreement”), and the
Company, the Administrative Agent and the Lenders desire that this Agreement be
treated as an amendment and restatement of the Existing Credit Agreement in its
entirety upon and subject to the terms and conditions set forth herein.

In connection with the amendment and restatement of the Existing Credit
Agreement, the Company has requested that the Lenders provide a revolving credit
facility to the Borrowers, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.06. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan Chase Bank, N.A. through which it shall perform any of its obligations
in such capacity under the Loan Documents.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments equal $7,000,000,000.



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the preamble hereto.

“Alternative Currency” means Euro, Sterling, Yen and each other currency (other
than Dollars) that is approved in accordance with Section 1.05.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $3,000,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Amazon Capital Funding LLC” means Amazon Capital Funding LLC, a Delaware
limited liability company, and its successors.

“Amazon Seller Lending Entity” means (a) Amazon Capital Funding LLC and/or
(b) any other Subsidiary of the Company that replaces and/or substitutes Amazon
Capital Funding LLC under the Amazon Seller Lending Facility.

“Amazon Seller Lending Facility” means that certain Revolving Credit and
Security Agreement, dated as of October 13, 2016 (as amended, restated, amended
and restated, replaced (whether or not with the same lenders and/or agent),
refinanced, supplemented or otherwise modified from time to time), among the
Amazon Seller Lending Entity, the lenders from time to time party thereto, Bank
of America, N.A., as the administrative agent on behalf of the lenders, and
Wilmington Trust, National Association, as collateral trustee for the secured
parties thereunder.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender has been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have terminated pursuant to Section 2.04, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.

“Applicable Rate” means (a) with respect to Base Rate Loans, 0.00% per annum,
(b) with respect to Eurocurrency Rate Loans, 0.50% per annum, and (c) with
respect to the commitment fee set forth in Section 2.07(a), 0.04% per annum.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means JPMorgan Chase Bank, N.A., in its capacities as sole lead
arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) reasonably
satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 31, 2019 and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04 and (c) the date of termination
of the Commitment of each Lender pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the NYFRB Rate plus 1/2 of 1% per annum, (b) the Prime Rate in
effect on such day and (c) the LIBO Rate on such day (or, if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in Dollars
with a maturity of one month plus the difference between the Applicable Rate for
Eurocurrency Rate Loans and the Applicable Rate for Base Rate Loans on such day.
For purposes of clause (c) above, the LIBO Rate on any day shall be based on the
applicable Screen Rate at approximately 11:00 a.m., London time, on such day for
deposits in Dollars with a maturity of one month (or, if the applicable Screen
Rate is not available for a maturity of one month with respect to Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Base Rate due to a
change in the NYFRB Rate, the Prime Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the NYFRB Rate, the
Prime Rate or the LIBO Rate, as the case may be. If the Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03 (for the avoidance of
doubt, only until an amendment hereto has become effective pursuant to
Section 3.03(b)), then for purposes of clause (c) above the LIBO Rate shall be
deemed to be zero.

“Base Rate Borrowing” means any Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing

 

3



--------------------------------------------------------------------------------

market convention for determining a rate of interest as a replacement to the
LIBO Rate for syndicated credit facilities denominated in the applicable
currency and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
currency at such time; provided, that such spread adjustment shall be subject to
the consent of the Company.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest, the
deadlines for providing Loan Notices and other administrative matters) that the
Administrative Agent determines in its reasonable discretion may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines in its reasonable discretion that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines in its reasonable discretion is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

 

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with

 

4



--------------------------------------------------------------------------------

  jurisdiction over the administrator for the Screen Rate, a resolution
authority with jurisdiction over the administrator for the Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Screen Rate, in each case which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; and/or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Company or the Required Lenders, as applicable, by notice to the
Company (in the case of such notice by the Administrative Agent or the Required
Lenders), the Administrative Agent (in the case of such notice by the Company or
the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.03 and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” each has the meaning specified in the preamble
hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Type, in the same currency and to the same
Borrower, made, converted or continued on the same day and, in the case of
Eurocurrency Rate Loans, having the same Interest Period.

“Borrowing Minimum” means (a) in the case of a Borrowing of Base Rate Loans,
$1,000,000, (b) in the case of a Borrowing of Eurocurrency Rate Loans
denominated in Dollars, $5,000,000 and (c) in the case of a Borrowing
denominated in an Alternative Currency, the smallest amount of such Alternative
Currency that is a multiple of 1,000,000 units of such currency and that has a
Dollar Equivalent of $5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing of Base Rate Loans,
$500,000, (b) in the case of a Borrowing of Eurocurrency Rate Loans denominated
in Dollars, $1,000,000 and (c) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative

 

5



--------------------------------------------------------------------------------

Currency that is a multiple of 1,000,000 units of such currency and that has a
Dollar Equivalent of $1,000,000 or more.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks are authorized to remain closed under the Laws of, or are
in fact closed in, New York City, New York; provided that if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any Eurocurrency Rate Loan
or any other dealings to be carried out pursuant to this Agreement in respect of
any Eurocurrency Rate Loan, such day shall also be a London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan), other than the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the U.S. Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding that would not result in the Revolving Credit Exposure of such
Lender to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Company” has the meaning specified in the preamble hereto.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

6



--------------------------------------------------------------------------------

(a)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b)    if, and to the extent that, the Administrative Agent determines in its
reasonable discretion that Compounded SOFR cannot be determined in accordance
with clause (a) above, then the rate, or methodology for this rate, and
conventions for this rate that the Administrative Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for syndicated
credit facilities denominated in the applicable currency at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

“Consolidated Tangible Net Worth” means, as of any date of determination,
(a) Stockholders’ Equity on such date minus (b) the Intangible Assets of the
Company and its Subsidiaries on such date determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Indemnitees and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan or any interest thereon,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding

 

7



--------------------------------------------------------------------------------

(each of which conditions precedent, together with any applicable Default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Company or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to each Borrower and each Lender promptly
following such determination.

“Designated Borrower” has the meaning specified in the preamble hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent pursuant to Section 1.04 on
the basis of the Exchange Rate with respect to such Alternative Currency at the
time in effect under the provisions of Section 1.04.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Early Opt-in Election” means the occurrence of:

(a)    (i) a determination by the Administrative Agent or the Company or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Company) that the Required Lenders have determined that syndicated credit
facilities denominated in the applicable currency being executed at such time,
or that include language similar to that contained in Section 3.03(b), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(b)    (i) the election by the Administrative Agent or the Company or (ii) the
election by the Required Lenders, as the case may be, to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Company and the
Lenders, by the Company of written notice of such election to the Administrative
Agent or by the Required Lenders of written notice of such election to the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meanings of Section 4203
or 4205 of ERISA) by the Company

 

9



--------------------------------------------------------------------------------

or, to the knowledge of the Company, any ERISA Affiliate from a Multiemployer
Plan, or notification received by the Company that a Multiemployer Plan is in
“critical status” (within the meaning of Sections 4245 of ERISA); (d) the filing
of a notice by the Pension Plan administrator of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Section 430 of the Code or Section 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate Borrowing” means any Borrowing comprised of Eurocurrency Rate
Loans.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
LIBO Rate. Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into Dollars at the time of determination on such day
as last provided (either by publication or as may otherwise be provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(determined based on New York City time) immediately preceding such day of
determination (or, if a Reuters source ceases to be available or Reuters ceases
to provide such rate of exchange, as last provided by such other publicly
available information service that provides such rate of exchange at such time
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes, business and occupation Taxes, and gross
receipts Taxes imposed in lieu of net income Taxes, in each case, (i) imposed as
a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
pursuant to FATCA; provided that, for the avoidance of doubt, for purposes of
clause (b)(i), in the case of an interest in a Loan acquired by a Lender
pursuant to the funding of a Commitment, such Lender shall be treated as
acquiring such interest on the date such Lender acquired an interest in the
Commitment pursuant to which such Loan was funded.

 

10



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements and any legislation or other official guidance or official
requirements adopted pursuant to any applicable intergovernmental agreement,
treaty, or convention among Governmental Authorities and implementing such
Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions, as
determined in such manner as shall be set forth on the NYFRB Website from time
to time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Fee Letter” means the letter agreement, dated May 20, 2020, between the Company
and JPMorgan Chase Bank, N.A.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States as
set forth in the Accounting Standards Codification established by the Financial
Accounting Standards Board and defined in FASB ASC 105.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain

 

11



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
contingent or inchoate indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantee Obligations” has the meaning specified in Section 10.01.

“Guaranty” means the Guarantee of the Obligations of the Designated Borrowers
made by the Company in favor of the Credit Parties under Article X.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract that has been
terminated or otherwise comes due in accordance with its terms;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements) whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (but limited, in the event such indebtedness has not been assumed by
such Person, to the lesser of (i) the amount of such indebtedness and (ii) the
fair market value of such property securing such indebtedness);

(f)    capital leases and Synthetic Lease Obligations (but excluding any
operating leases under GAAP); and

 

12



--------------------------------------------------------------------------------

(g)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the applicable Borrower in
its Loan Notice, or such other period that is twelve months or less requested by
such Borrower and consented to by all the Lenders; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of an Interest Period of one month or longer, such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

(ii)    any Interest Period of one month or longer that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Company and its Subsidiaries as of March 31, 2020 and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the fiscal quarter then ended,
including the notes thereto.

 

13



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period or clause (c) of the definition of Base Rate, a rate per
annum that results from interpolating on a linear basis between (a) the Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than the applicable period and (b) the Screen Rate for the shortest
maturity for which a Screen Rate is available that is longer than the applicable
period, in each case as of the time the Interpolated Screen Rate is otherwise
required to be determined in accordance with the Agreement; provided that if
such rate would be less than zero, such rate shall be deemed to be zero.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify each Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBO Rate” means, with respect to any Eurocurrency Rate Borrowing denominated
in any currency for any Interest Period, the applicable Screen Rate as of 11:00
a.m., London time, on the Quotation Day.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Designated Borrower
Request and Assumption Agreement, each Designated Borrower Notice and the Fee
Letter.

“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
Loans denominated in Dollars from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, in each case, pursuant to Section 2.02(a),
substantially in the form of Exhibit A or such other form as may be reasonably
satisfactory to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Loan Parties” means, collectively, the Company and each Designated Borrower.

“London Banking Day” means any day on which dealings in deposits in the
applicable currency are conducted by and between banks in the London interbank
market.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Company and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Subsidiary” means any Subsidiary (a) that is a Designated Borrower or
(b) that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the SEC.

“Maturity Date” means the later of (a) June 23, 2023 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided that, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

“MNPI” has the meaning specified in Section 6.02.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and to which
the Company or any ERISA Affiliate makes or is obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Extending Lender” has the meaning specified in Section 2.12(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nondisclosure Agreement” has the meaning specified in Section 11.07.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined be less than zero, such rate shall be deemed to be zero.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

15



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Permitted Liens” means, with respect to any Person, (a) Liens on the
property or assets of such Person existing at the time that such Person becomes
a Subsidiary of the Company (provided that such Liens are not incurred in
anticipation of such Person’s becoming a Subsidiary of the Company and do not
extend to any property or assets other than those of such Person); (b) Liens to
secure the payment of all or any part of the purchase price of any property or
assets acquired by such Person, or Liens to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price of any property
or assets (including equity interests in any Person) or all or any part of the
cost of construction or improvements to any property or assets, in each case,
incurred prior to, at the time of, or within 180 days after, the acquisition
thereof or the latest of the completion of construction, the completion of
improvements or the commencement of substantial commercial operation of such
property, as applicable; (c) Liens on the property or assets of such Person
existing at the time that such Person is merged into or consolidated with the
Company or any of its Subsidiaries or otherwise acquired by the Company or any
of its Subsidiaries or at the time of sale, lease or other disposition of all or
substantially all of the property or assets of such Person to the Company or any
of its Subsidiaries (provided that such Liens are not incurred in anticipation
of such merger or consolidation or sale, lease or other disposition and do not
extend to any property or assets other than those of the Person merged into or
consolidated with the Company or any of its Subsidiaries or such property or
assets that are sold, leased or disposed); (d) Liens in favor of any
Governmental Authority to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
constructing or improving property or assets subject to such Liens; (e) Liens in
favor of the Company or any of its Subsidiaries to secure intercompany
Indebtedness in the ordinary course of business; and (f) Liens consisting of
deposits of property or assets to secure (or in lieu of) safety, appeal or
customs bonds in proceedings to which the Company or any of its Subsidiaries is
a party in the ordinary course of business.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except Excluded Taxes and any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.06).

 

16



--------------------------------------------------------------------------------

“Outstanding Amount” means, on any date with respect to any Loans, the sum of
the Dollar Equivalents of the outstanding principal amount of such Loans after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate; provided that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA (other than any Multiemployer Plan) that is maintained or
is contributed to by the Company and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Holder” means, as of any date of determination, (a) the person who is
the Company’s Chairman, Chief Executive Officer and President on the Closing
Date, (b) any family members or relatives of such person, (c) any trusts, family
limited partnerships, limited liability companies, or other similar entities
created for the benefit of such persons described in clauses (a) and (b), and
(d) in the event of the incompetence or death of any of the persons described in
clauses (a) or (b), such person’s estate, executor, administrator, committee or
other personal representative or beneficiaries, in each case, who as of such
date beneficially own or have the right to acquire, directly or indirectly,
voting equity securities of the Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

 

17



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar release by the Federal Reserve Board (as determined
by the Administrative Agent in its reasonable discretion). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period, and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

“Register” has the meaning specified in Section 11.06(c).

“Regulatory Information” has the meaning specified in Section 2.14(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers and employees (and, solely to the extent
acting on behalf of or at the express instructions of any of the foregoing,
agents and advisors of the foregoing) of such Person and of such Person’s
Affiliates.

“Relevant Governmental Body” means the FRB and/or the NYFRB, or a committee
officially endorsed or convened by the FRB and/or the NYFRB or, in each case,
any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Revaluation Date” means, with respect to any Loan denominated in an Alternative
Currency, (a) the date of the commencement of the initial Interest Period
therefor, (b) the date of the commencement of each subsequent Interest Period
therefor and (c) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall require.

 

18



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Loans.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury.

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period or in
respect of any determination of the Base Rate pursuant to clause (c) of the
definition of such term, a rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to the relevant period as displayed on the Reuters screen page that
displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (a) if any Screen Rate, determined as provided above, would be less than
zero, such Screen Rate shall be deemed to be zero and (b) if, as to any
currency, no Screen Rate shall be available for a particular Interest Period but
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such currency for such Interest Period
shall be the Interpolated Screen Rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and the Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

20



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean the lawful currency of Japan.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto”, “herein”, “hereof” and “hereunder”, and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the

 

21



--------------------------------------------------------------------------------

same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders and the Borrowers); provided that, until
so amended, (i) such requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Exchange Rates. The Administrative Agent shall determine the Dollar
Equivalent of any Loan denominated in an Alternative Currency as of each
applicable Revaluation Date, in each case using the Exchange Rate for such
Alternative Currency in relation to Dollars, and each such amount shall be the
Dollar Equivalent of such Loan until the next required calculation thereof
pursuant to this sentence.

1.05    Additional Alternative Currencies.

(a)    A Borrower may from time to time request that Eurocurrency Rate Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.

 

22



--------------------------------------------------------------------------------

(b)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m., ten (10) Business Days prior to the date of the desired Borrowing (or
such other time or date as may be agreed by the Administrative Agent in its sole
discretion). The Administrative Agent shall promptly notify each Lender of any
such request. Each Lender shall notify the Administrative Agent, not later than
1:00 p.m., five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.

(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrowers and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section, the Administrative Agent
shall promptly so notify the Borrowers.

1.06    [Intentionally Omitted].

1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.08    Interest Rate; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or any Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable Laws,
may be permanently discontinued, and/or the basis on which they are calculated
may change. The London interbank offered rate is intended to represent the rate
at which contributing banks may obtain short-term borrowings from each other in
the London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Rate Loans. In light
of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 3.03(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Company, pursuant to Section 3.03(b), of any
change to the reference rate upon which the interest rate on Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.03(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 3.03(b)), including, without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 

23



--------------------------------------------------------------------------------

1.09    Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its capital stock or similar equity
interests at such time.

ARTICLE II.

THE COMMITMENTS AND LOANS

2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period; provided, however, that after
giving effect to any Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Commitment, and (iii) the aggregate Outstanding Amount
of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section, prepay under Section 2.03, and reborrow under this Section.
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each borrowing of Loans, each conversion of Loans denominated in Dollars
from one Type to the other and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone or delivery of a Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice. Each Loan Notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any borrowing of Base Rate Loans; provided that if the
applicable Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) four Business Days prior to
the requested date of such borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 1:00 p.m.
(i) three Business Days before the requested date of such borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company and the applicable Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Each borrowing of or conversion to Base Rate Loans shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Each Loan Notice shall specify (i) whether the
applicable Borrower is requesting a borrowing of Loans, a conversion of Loans
denominated in Dollars from one Type to the other, or a continuation of

 

24



--------------------------------------------------------------------------------

Eurocurrency Rate Loans, (ii) the requested date of the borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Loans to be borrowed and (vii) if applicable, the Designated
Borrower. In the case of any conversion or continuation of any Loans, such
conversion or continuation shall apply to Loans comprising the same existing
Borrowing, it being understood that the applicable Borrower may elect different
conversion or continuation options with respect to different portions of the
affected existing Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. If
the applicable Borrower fails to specify a currency in a Loan Notice requesting
a borrowing of Loans, then the Loans so requested shall be made in Dollars. If
the applicable Borrower fails to specify a Type of Loan in a Loan Notice or if
the applicable Borrower fails to give a timely notice requesting a conversion or
continuation of any Eurocurrency Rate Borrowing, then the applicable Loans shall
be made as, or continued as, Eurocurrency Rate Loans with an Interest Period of
one month. Any such automatic continuation as Eurocurrency Rate Loans with an
Interest Period of one month shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Borrowing. If the applicable Borrower requests a borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the details thereof and, in the case of a Loan
Notice requesting a borrowing of Loans, of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation of any Eurocurrency Rate Borrowing is provided by the
applicable Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic continuation as Eurocurrency Rate Loans as described in
the preceding subsection. In the case of a borrowing of Loans, each Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars (or, in the case
of a Base Rate Loans with respect to which a Loan Notice was delivered after
11:00 a.m. on the date of such borrowing, not later than two hours after the
delivery of such Loan Notice), and not later than the Applicable Time specified
by the Administrative Agent in the case of any Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. The Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the applicable
Borrower.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, upon the
request of the Required Lenders, (i) no Loans denominated in Dollars shall be
converted to or continued as Eurocurrency Rate Loans without the consent of the
Required Lenders and (ii) no Loans denominated in any Alternative Currency shall
be continued as Eurocurrency Rate Loans with an Interest Period greater than one
month without the consent of the Required Lenders.

 

25



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall promptly notify the Company, the
applicable Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.

(e)    After giving effect to all borrowings of Loans, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to
Loans.

2.03    Prepayments.

(a)    Any Borrower may, upon notice to the Administrative Agent from such
Borrower, at any time or from time to time voluntarily prepay any Borrowing in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 1:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five Business Days in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Loans and (ii) any
prepayment of any Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the entire principal amount of such Borrowing then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Borrowing or Borrowings to be prepaid and, if a Eurocurrency Rate Borrowing is
to be prepaid, the Interest Period applicable thereto. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment, and the
payment amount specified in such notice shall be due and payable, on the date
specified in the applicable notice; provided that if such notice is given in
connection with a full or partial refinancing of the Commitments, such notice
may condition the prepayment upon the effectiveness of such refinancing, in
which case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the date of such prepayment) if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid. Subject to
Section 2.13, each prepayment of a Borrowing shall be applied to the Loans of
the Lenders comprising such Borrowing in accordance with their respective
Applicable Percentages.

(b)    If the Administrative Agent notifies the Borrowers at any time that
(i) solely as a result of fluctuations in currency exchange rates, the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect or (ii) other than as a result of fluctuations in
currency exchange rates, the Total Outstandings at such time exceed the
Aggregate Commitments then in effect, then, in either case, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans in an
aggregate amount at least equal to such excess.

(c)    If the Administrative Agent notifies the Borrowers at any time that
(i) solely as a result of fluctuations in currency exchange rates, the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect or (ii) other than as a result of fluctuations in currency exchange
rates, the Outstanding Amount of all Loans denominated in Alternative Currencies
at such time exceeds the Alternative Currency Sublimit then in effect, then, in
either case, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans denominated in Alternative Currencies in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

26



--------------------------------------------------------------------------------

2.04    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
three Business Days prior to the date of termination or reduction (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), (ii) any such partial reduction shall be (unless the Aggregate
Commitments are less than such amount) a whole multiple of $1,000,000, (iii) the
Company shall not terminate or reduce the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit exceeds the amount of the Aggregate Commitments, the Alternative
Currency Sublimit shall be automatically reduced by the amount of such excess.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Except as provided in
clause (iv) above, the amount of any such Aggregate Commitment reduction shall
not be applied to the Alternative Currency Sublimit unless otherwise specified
by the Company. Any reduction of the Aggregate Commitments shall be applied to
the Commitment of each Lender according to its Applicable Percentage. Unless
previously terminated, the Aggregate Commitments shall automatically terminate
at 5:00 p.m. on the Maturity Date. Any reduction or termination of the Aggregate
Commitments shall be permanent. All unpaid fees accrued pursuant to
Section 2.07(a) until the effective date of any reduction or termination of the
Aggregate Commitments (in the case of any reduction, in respect of the aggregate
amount of the Commitments subject to such reduction) shall be paid on the
effective date of such reduction or termination.

2.05    Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans made to such Borrower and
outstanding on such date.

2.06    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the LIBO Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)    If any amount payable by any Loan Party under any Loan Document is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07    Fees.

(a)    Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the Total Outstandings, subject
to adjustment as provided in Section 2.13. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall

 

27



--------------------------------------------------------------------------------

be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)    Other Fees. The Company shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by reference to the Prime Rate shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day, but excluding the last day). All
computations of interest for Loans denominated in Sterling shall be computed on
the basis of a year of 365 days and actual days elapsed (including the first
day, but excluding the last day). All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (including
the first day, but excluding the last day) (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.10    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 4:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the

 

28



--------------------------------------------------------------------------------

Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, if the Administrative
Agent reasonably determines that it is required to do so for legal, operational
or regulatory reasons, the Administrative Agent may require that any payments
due under this Agreement be made in the United States. For purposes of the
preceding sentence, a payment shall be treated as made in the United States if a
wire transfer is made through a bank located in the United States at the
direction of a Borrower. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 4:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
and conventions on interbank compensation (or, if such payment is in Dollars, if
greater, the NYFRB Rate), plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans comprising such Borrowing. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the rate determined by the
Administrative Agent in accordance with banking industry rules and conventions
on interbank

 

29



--------------------------------------------------------------------------------

compensation (or, if such payment is in Dollars, if greater, the NYFRB Rate),
plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) or 11.05 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.04(c) or 11.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c) or 11.05.

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as amended from time to time) (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any other
Borrower or any Affiliate of any of the foregoing (as to which the provisions of
this Section shall apply).

 

30



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.12    Extension of Maturity Date.

(a)    Requests for Extension. The Company may (but only on three separate
occasions during the term of this Agreement), by notice to the Administrative
Agent (which shall promptly notify the Lenders), request that each Lender agree
to extend the Maturity Date to the first anniversary of the Maturity Date then
in effect (the “Existing Maturity Date”).

(b)    Lender Elections to Extend. Each Lender shall, by notice to the
Administrative Agent not later than the date that is 20 days after the date the
Company requests an extension of the Maturity Date (the “Response Date”), advise
the Administrative Agent whether or not such Lender agrees to such extension,
provided that any Lender that does not advise the Administrative Agent on or
prior to the Response Date shall be deemed to be have declined to agree to such
extension (each Lender agreeing to the requested extension being called an
“Extending Lender”, and each Lender declining or deemed to have declined to
agree to the requested extension being called a “Non-Extending Lender”). The
election of any Lender to agree or to decline to agree to any requested
extension shall be in its sole and individual discretion, and the agreement of
any Lender shall not obligate any other Lender to so agree.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section promptly
after the Response Date.

(d)    Additional Commitment Lenders. The Company shall have the right to
replace each Non-Extending Lender with one or more Eligible Assignees as
provided in Section 11.13.

(e)    Extension of Existing Maturity Date. If Lenders constituting not less
than the Required Lenders shall have agreed to extend the Maturity Date before
the anniversary of the Closing Date immediately following the delivery of the
notice from the Company requesting such extension, then, effective as of the
Extension Closing Date with respect thereto, the Maturity Date applicable to the
Extending Lenders shall be the first anniversary of the Existing Maturity Date;
provided that no extension of the Maturity Date pursuant to this Section shall
become effective unless (the first date on which such consent of the Required
Lenders is obtained and the conditions specified in this proviso are satisfied
with respect to the applicable requested Extension being called the “Extension
Closing Date” with respect thereto), the Company shall have delivered to the
Administrative Agent a certificate (together with resolutions adopted by each
Borrower approving or otherwise consenting to such extension) on or prior to the
Extension Closing Date signed by a Responsible Officer of the Company certifying
that, before and after giving effect to such extension (A) the representations
and warranties contained in Article V (and, in the case of a Designated
Borrower, in its Designated Borrower Request and Assumption Agreement) are true
and correct in all material respects (except to the extent that such
representations and warranties are already qualified by materiality, in which
case they shall be true and correct in all respects) on and as of the Extension
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent that such representations and
warranties are already qualified by materiality, in which case they shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements delivered (or otherwise made available) pursuant to
subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists. The Commitment of each Non-Extending Lender shall terminate on the
Existing Maturity Date, and the principal amount of any outstanding Loans made
by such Non-Extending Lender, together with any accrued interest thereon, and
any accrued fees and other amounts payable to or for the account of such
Non-Extending Lender hereunder, shall be due and payable on the Existing
Maturity Date.

 

31



--------------------------------------------------------------------------------

(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.13    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default exists, to the payment of
any amounts owing to the Company as a result of any judgment of a court of
competent jurisdiction obtained by the Company against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this Section shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

32



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender and all amendments, waivers or modifications effected without
consent of such Lender’s consent in accordance with the provisions of
Section 11.01 and this Section while such Lender was a Defaulting Lender shall
be binding on it; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.14    Designated Borrowers.

(a)    The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower, subject to the approval of each of the Lenders, to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit E-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received (i) such supporting resolutions, incumbency certificates and
opinions of counsel, (ii) at least 5 Business Days prior to the effective date
for such Applicant Borrower becoming a Designated Borrower hereunder, if
reasonably requested by a Lender, other information and documentation (all such
information and documentation, the “Regulatory Information”) that is required
with respect to this Agreement by regulatory authorities under applicable “Know
Your Customer” and anti-money laundering rules and regulations, including OFAC,
the PATRIOT Act and, to the extent such Applicant Borrower qualifies as “legal
entity customer”, Beneficial Ownership Regulation, in each case of (i) and (ii)
above, in form, content and scope reasonably satisfactory to the Administrative
Agent, as may be required by the Administrative Agent or the Required Lenders in
their sole discretion, and (iii) Notes signed by such Applicant Borrower to the
extent any Lenders so require. If the Administrative Agent and each of the
Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and Regulatory Information, the
Administrative Agent shall send a notice in substantially the form of Exhibit
E-2 (a “Designated Borrower Notice”) to the Company and the Lenders specifying
the effective date upon which such Applicant Borrower shall constitute a
Designated Borrower for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement. For
so long as it is a Designated Borrower, the Company shall not permit any
Designated Borrower to cease to be a Subsidiary of the Company.

(b)    The Obligations of each Designated Borrower shall be guaranteed by the
Company pursuant to the Guaranty contained in Article X. Notwithstanding
anything contained to the contrary herein or in any other Loan Document and
without in any way limiting the obligations of the Company in Article X or
otherwise, (i) no Designated Borrower shall be obligated with respect to any
Obligations of the Company or of any other Designated Borrower, (ii) the
Obligations owed by a Designated Borrower shall be several and not joint with
the Obligations of the Company or of any other Designated Borrower and (iii) no
Designated Borrower shall be obligated as a guarantor under Article X with
respect to the Guarantee Obligations.

 

33



--------------------------------------------------------------------------------

(c)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section hereby irrevocably appoints the Company as its agent
for purposes of (i) the giving and receipt of notices and (ii) the receipt of
the proceeds of any Loans made by the Lenders to such Designated Borrower
hereunder. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

(d)    The Company may from time to time, upon not less than three (3) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such; provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the

 

34



--------------------------------------------------------------------------------

making of all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications. (i) Without duplication of amounts paid in
Section 3.01(a), each of the Loan Parties shall, and does hereby, severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, that the Loan Parties
shall not be obligated to make payment to any Recipient pursuant to this
Section 3.01(c) in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes if (x) written demand therefor has not
been made by such Recipient within 60 days from the date on which such Recipient
received written notice of the imposition of Indemnified Taxes by the relevant
Governmental Authority, but only to the extent such penalties, interest and
other similar liabilities are attributable to such failure or delay by the
Recipient in making such written demand, (y) such penalties, interest and other
liabilities have accrued after the relevant Loan Party had indemnified or paid
an additional amount due as of the date of such payment pursuant to this
Section 3.01 or (z) such penalties, interest and other liabilities are
attributable to the gross negligence or willful misconduct of any of the
Recipients or their Affiliates. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the
Administrative Agent or any Lender receives a written notice of Tax assessment
from any Governmental Authority regarding any Tax in respect of which
indemnification may be required pursuant to this Section 3.01(c), the
Administrative Agent or such Lender shall notify the Company within 120 days
following the receipt of such notice that such notice has been received;
provided that the failure of the Administrative Agent or the Lender to provide
such notice shall not relieve the Loan Parties of the obligation to make any
indemnification payment under this Agreement, unless the delay is more than two
years from the date of receipt of such notice, in which case the Company shall
have no obligation to make any indemnification payment under this Agreement.
Each of the Loan Parties shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (w) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (x) the Administrative Agent and each
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register, (y) the Administrative Agent and each
Loan Party, as applicable, against any Taxes incurred by or asserted against the
Administrative Agent or such Loan Party by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered pursuant to subsection (e) and (z) the Administrative Agent

 

35



--------------------------------------------------------------------------------

and each Loan Party, as applicable, against any Excluded Taxes attributable to
such Lender that are payable or paid by the Administrative Agent or such Loan
Party in connection with any Loan Document, and any related losses, claims,
liabilities, penalties, interest and reasonable expenses (including the
reasonable fees, charges and disbursements of any counsel for the Borrowers or
the Administrative Agent) arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section, the Company shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Company, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Company or the Administrative Agent, as the case may be (it being understood
that any failure of the Administrative Agent to so notify shall not relieve the
Loan Parties of their indemnification obligations hereunder).

(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax and the Administrative Agent shall deliver, on or prior to the
Closing Date and from time to time upon the reasonable request of the Company, a
properly completed and executed copy of IRS Form W-9; provided that if the
Administrative Agent fails to provide such IRS Form W-9 upon request of the
Company, the Company’s sole remedy shall be to withhold to the extent

 

36



--------------------------------------------------------------------------------

required by the applicable United States Treasury Regulations and, in such case,
any such withheld Taxes shall be Excluded Taxes;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by copies of IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

37



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)    Contesting Indemnified Taxes. If any Loan Party determines in good faith
that a reasonable basis exists for contesting any Indemnified Taxes for which
additional amounts have been paid or are due under this Section 3.01, the
Administrative Agent or Lender (as applicable) shall use reasonable efforts to
cooperate with such Loan Party in challenging such Indemnified Taxes, at the
Loan Party’s expense, if so requested by the Loan Party in writing; provided
that nothing in this Section 3.01(g) shall obligate the Administrative Agent or
any Lender to take any action that, in its reasonable judgment, would be
materially disadvantageous to such Person.

(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

38



--------------------------------------------------------------------------------

3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the London interbank market,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBO Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay all Eurocurrency Rate Loans of such Lender in the
affected currency or currencies or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender in Dollars to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.03    Alternate Rate of Interest.

(a)    Subject to the provisions of Section 3.03(b), if, in connection with any
Loan Notice, (a) (i) the Administrative Agent reasonably determines that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the London interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Borrowing, or (ii) adequate
and reasonable means do not exist for determining the LIBO Rate for the
requested Interest Period with respect to such Eurocurrency Rate Borrowing
(including because the Screen Rate is not available or published on a current
basis), or (b) the Administrative Agent or the Required Lenders reasonably
determine that for any reason the LIBO Rate for the requested Interest Period
with respect to such Eurocurrency Rate Borrowing does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Borrowing,
the Administrative Agent will promptly so notify the Company, each other
Borrower and each Lender. Upon receipt of such notice and until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, (A) any Loan Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected Eurocurrency Rate Borrowing shall
be ineffective, (B) any affected Eurocurrency Rate Borrowing that is requested
to be continued shall (1) if denominated in Dollars, be continued as a Base Rate
Borrowing or (2) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (C) any Loan Notice that requests the
making of any affected Eurocurrency Rate Borrowing shall (1) if denominated in
Dollars, be deemed a request for a Base Rate Borrowing, or (2) otherwise, be
ineffective.

 

39



--------------------------------------------------------------------------------

(b)    (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement in a manner mutually agreeable to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of the Eurocurrency Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.

(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make, with the consent of the
Company, Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(iii)    The Administrative Agent will promptly notify the Company and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period.

(iv)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Borrowing
shall be ineffective and, on the last day of the then current Interest Period
applicable thereto, such Borrowing shall (1) if denominated in Dollars, be
continued as or converted to a Base Rate Borrowing or (2) otherwise, be repaid,
(B) any Loan Notice that requests the making of any Eurocurrency Rate Borrowing
shall (1) if denominated in Dollars, be deemed a request for a Base Rate
Borrowing, or (2) otherwise, be ineffective.

(v)    Any determination, decision or election that may be made by the
Administrative Agent, the Company or the Lenders pursuant to this Section 3.03,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below); or

 

40



--------------------------------------------------------------------------------

(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. This Section 3.04 shall not apply to Taxes,
which shall be governed exclusively by Section 3.01.

(b)    Capital and Liquidity Requirements. If any Lender reasonably determines
that any Change in Law affecting such Lender or any Lending Office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Company shall be conclusive absent
manifest error. Such Lender shall also certify that it is generally charging
such costs to similarly situated customers of the applicable Lender under
agreements having provisions similar to this Section 3.04 after consideration of
such factors as such Lender then reasonably determines to be relevant (which
determination shall be made in good faith). The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive). Such Lender shall deliver a certificate to the Company setting
forth in reasonable detail a calculation of such actual costs incurred by such
Lender and shall certify that it is generally charging such costs to similarly
situated customers of the applicable Lender under agreements having provisions
similar to this Section 3.04 after consideration of such factors as such Lender
then reasonably determines to be relevant (which determination shall be made in
good faith). The Company shall pay such Lender the amount shown as due on any
such certificate on each date on which interest is payable on such Loan. If a
Lender fails to give notice 30 days prior to the relevant Interest Payment Date,
such additional interest or costs shall be due and payable 30 days from receipt
of such notice.

 

41



--------------------------------------------------------------------------------

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to promptly compensate) such Lender
for and hold such Lender harmless from any loss (other than lost profit), cost
or expense incurred by it (other than by reason of such Lender being a
Defaulting Lender) as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company or the applicable
Designated Borrower;

(c)    any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the LIBO Rate
for such Loan by a matching deposit or other borrowing in the London interbank
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to a Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of such Borrower to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

42



--------------------------------------------------------------------------------

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

4.01    Conditions to Closing. The effectiveness of this Agreement and the
obligation of each Lender to make its initial Loan hereunder is subject to
satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following:

(i)    a counterpart of this Agreement signed on behalf of each party hereto
(which, subject to Section 11.10, may include any Electronic Signatures
transmitted by facsimile, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page of this Agreement);

(ii)    Notes executed by the Company in favor of each Lender requesting Notes;

(iii)    a certificate of the Secretary or an Assistant Secretary of the
Company, dated the Closing Date, certifying names and true signatures of
officers of the Company authorized to execute and deliver this Agreement and the
Notes and the other documents to be delivered hereunder from time to time and
the resolutions of the Board of Directors of the Company approving this
Agreement and the Notes, and of all documents evidencing other necessary
corporate action with respect to this Agreement and the Notes, including copies
of the certificate of incorporation and bylaws of the Company, and attaching a
certificate of good standing with respect to the Company dated within 30 days of
the Closing Date (or such longer period as agreed to by the Administrative Agent
in its sole discretion), such certificate to be issued by the appropriate
officer of the jurisdiction of organization of the Company;

(iv)    a customary opinion of Gibson, Dunn & Crutcher LLP, special U.S. counsel
to the Company, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Company and the Loan Documents as the Administrative
Agent may reasonably request;

(v)    a certificate signed by a Responsible Officer of the Company, dated the
Closing Date, certifying (A) no Default exists on the date hereof and (B) that
the representations and warranties of the Company contained in Article V are
true and correct in all material respects (except to the extent that such
representations and warranties are already qualified by materiality, in which
case they shall be certified as true and correct in all respects) on and as of
the date hereof; and

 

43



--------------------------------------------------------------------------------

(vi)    all Regulatory Information reasonably requested by a Lender at least
five (5) Business Days prior to the Closing Date.

(b)    Any fees required to be paid by the Company to the Arranger, the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid.

(c)    All the principal, interest and fees outstanding under the Existing
Credit Agreement shall have been paid in full, and the Administrative Agent
shall have received customary evidence thereof.

(d)    Unless waived by the Administrative Agent, the Company shall have paid
(subject to such limitations as shall have been agreed between the
Administrative Agent and the Company) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least three Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement (and each
of such Lender’s Affiliates, successors and/or assigns) shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a)    The representations and warranties of (i) the Borrowers contained in
Article V (other than, after the Closing Date, Sections 5.05(c) and 5.06) and
(ii) each applicable Designated Borrower contained in each Designated Borrower
Request and Assumption Agreement (other than Sections 5.05(c) and 5.06 to the
extent incorporated by reference therein) shall be true and correct in all
material respects (except to the extent that such representations and warranties
are already qualified by materiality, in which case they shall be true and
correct in all respects) on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(except to the extent that such representations and warranties are already
qualified by materiality, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met.

 

44



--------------------------------------------------------------------------------

(e)    In the case of a Borrowing to be denominated in an Alternative Currency
(other than Euro, Sterling or Yen), there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent or the Required Lenders would make it impracticable for
such Borrowing to be denominated in the relevant Alternative Currency.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization and (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person; or
(c) violate any Law, except in any case for clauses (a), (b) or (c) where such
violations would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document other than (i) those that have already
been obtained and are in full force and effect and (ii) approvals, consents,
exemptions, authorizations, actions and notices the absence of which would not
reasonably be expected to result in a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

45



--------------------------------------------------------------------------------

(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and subject to the omission of certain
information and footnote disclosures as permitted under the rules of the SEC,
and (ii) fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and subject to normal year-end audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries that (i) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
that has not been publicly disclosed (with reasonable specificity) prior to the
date of this Agreement or (ii) purport to enjoin or restrain the execution or
delivery of this Agreement or any other Loan Document, or any of the
transactions contemplated hereby.

5.07    ERISA Compliance.

(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, either individually or in the aggregate: (i) no ERISA Event has
occurred, and the Company is not aware of any fact, event or circumstance that
would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained by the Company; (iii) neither the
Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are delinquent under Section 4007 of ERISA; and (iv) neither the
Company nor any ERISA Affiliate has engaged in a transaction that is subject to
Section 4069 or Section 4212(c) of ERISA and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(b)    As of the Closing Date, each Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.

5.08    Investment Company Act. Neither the Company nor any other Borrower is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.09    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

46



--------------------------------------------------------------------------------

5.10    Anti-Corruption. (a) No Borrower nor any Subsidiary thereof is in
violation of the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to any Borrower or any Subsidiary from time to time,
the effect of which is or would reasonably be expected to be material to the
Borrowers and their Subsidiaries taken as a whole and (b) the Borrowers have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.

5.11    Sanctions. Neither the Borrowers, nor any of their respective
Subsidiaries, nor, to the knowledge of the Borrowers, any director, officer or
(other than with respect to clause (iii) below) employee thereof, is an
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, Her
Majesty’s Treasury’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by the United States federal
government (including, without limitation, OFAC), the European Union or Her
Majesty’s Treasury or (iii) located, organized or resident in a Designated
Jurisdiction.

5.12    Affected Financial Institution. The Company is not an Affected Financial
Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Material Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:

(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such fiscal year, prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, it being agreed that delivery
of the Company’s annual report on Form 10-K will satisfy this requirement; and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, and the related consolidated statements of changes in stockholders’
equity, and cash flows for the portion of the Company’s fiscal year then ended,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as having been prepared in accordance with GAAP,
subject only to normal year-end audit adjustments and the omission of certain
information and footnote disclosures as permitted under the rules of the SEC, it
being agreed that delivery of the Company’s quarterly report on Form 10-Q will
satisfy this requirement.

As to any information contained in materials furnished pursuant to
Section 6.02(a), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

47



--------------------------------------------------------------------------------

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender:

(a)    promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(b)    [intentionally omitted]; and

(c)    promptly following any reasonable request therefor, such additional
information regarding the financial condition of the Company or any Loan Party’s
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; provided that the
Administrative Agent and the Lenders shall only be permitted to make a request
under this subclause (c) during the existence of a Default.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at www.amazon.com/ir; (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) on which the Company publicly posts such documents at
www.sec.gov. The Administrative Agent shall have no obligation to request the
posting or other electronic delivery of the documents referred to above and in
any event shall have no responsibility to monitor compliance by the Company.

Each Borrower hereby acknowledges that the Administrative Agent may, but shall
not be obligated to, make available to the Lenders any notices, demands,
communications, documents, materials and/or information provided by or on behalf
of any Borrower hereunder or under any other Loan Document (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain,
IntraLinks, Syndtrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”).
Each Borrower further acknowledges and agrees that (x) all Borrower Materials
will be treated as private and may contain material nonpublic information with
respect to the Company or its securities for purposes of United States federal
and state securities Laws (“MNPI”); and (y) the Administrative Agent will treat
all Borrower Materials as being suitable only for posting on a portion of the
Platform not designated “PUBLIC”, “Public Investor”, “Public Lender” or a like
term. Furthermore, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

6.03    Notices. Promptly after any Responsible Officer of the Company obtains
actual knowledge thereof, notify the Administrative Agent and each Lender of
(a) the occurrence of any Default and (b) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority or the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, in each case that has resulted or would reasonably be expected to
result in a Material Adverse Effect. Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and stating what action the
Company or applicable Subsidiary has taken and proposes to take with respect
thereto.

 

48



--------------------------------------------------------------------------------

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all Taxes upon it or its properties or assets that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, unless such Taxes
are being contested in good faith by appropriate proceedings diligently
conducted.

6.05    Preservation of Existence; Etc. In the case of each Loan Party, preserve
and maintain its corporate existence and the rights, licenses and permits
material to the conduct of its business; provided that the foregoing shall not
prohibit any transaction permitted under Section 7.02.

6.06    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including all anti-corruption Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to result in a Material Adverse Effect.

6.07    Books and Records. Maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Company
materially in accordance with GAAP.

6.08    Use of Proceeds. Use the proceeds of each Loan solely (a) to refinance
borrowings, if any, under the Existing Credit Agreement and (b) for working
capital, capital expenditures, acquisitions (including any related expenses,
earn-outs and deferred payments incurred in connection with any such
acquisition), payment of fees and expenses associated with this Agreement and
other general corporate purposes not in contravention of any Law or of any Loan
Document; provided that no Borrower will use the proceeds of the Loans in a
manner that violates Regulation U issued by the FRB.

6.09    Anti-Corruption Laws and Sanctions. Maintain policies and procedures
reasonably designed to promote and achieve compliance by the Company, its
Subsidiaries, its and their respective directors, officers and employees and its
and their respective agents acting in such capacity in connection with, or
benefitting from, this Agreement or the proceeds of any Loan hereunder, in each
case, with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions applicable to the Company or any Subsidiary from time to time and
the applicable Sanctions.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

7.01    Liens. The Company shall not, nor shall it permit any Subsidiary to,
create or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that (i) the property
covered thereby is not changed (other than additions and improvements thereto)
and (ii) the principal amount secured or benefited thereby is not increased
(other than as a result of pay-in-kind interest);

 

49



--------------------------------------------------------------------------------

(c)    Liens for Taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’, bailees’ or other like Liens arising in the ordinary
course of business;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, employee benefit plans from time to time in effect, other than any
Lien imposed by ERISA;

(f)    Liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory or regulatory obligations, surety, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or
(ii) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers;

(g)    easements, rights-of-way, restrictions (including zoning restrictions),
licenses, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies, affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

(h)    Liens securing Indebtedness in respect of operating leases or capital
leases (including lease lines, interim lease lines or progress payment
agreements entered into in connection with or under capital leases), Synthetic
Lease Obligations, purchase money obligations and other obligations, in each
case, the proceeds of which are used in whole or in part to design, acquire,
install or construct or make progress or milestone payments with respect to
fixed or capital assets or improvements with respect thereto, or securing other
obligations of the Company or any of its Subsidiaries in respect of any lease,
and in each case of any of the foregoing, or any refinancings, refundings,
renewals, amendments or extensions thereof; provided, that such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness or otherwise subject to such lease;

(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g);

(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary;

(k)    (i) bankers’ Liens, rights of setoff, revocation, refund, chargeback or
overdraft protection, and other similar Liens existing solely with respect to
cash and cash equivalents on deposit in one or more accounts maintained by the
Company or any Subsidiary, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements and (ii) Liens or rights of setoff against credit balances
of the Company or any Subsidiary with credit card issuers or credit card
processors or amounts owing by payment card issuers or payment card processors
to the Company or any of its Subsidiaries in the ordinary course of business;

(l)    (i) licenses, releases, immunities or other rights under, to or of
intellectual property granted by the Company or any Subsidiary in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Company and its Subsidiaries and (ii) Liens arising
from leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which (A) would not reasonably be expected to have a
Material Adverse Effect and (B) do not secure any Indebtedness;

 

50



--------------------------------------------------------------------------------

(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases, consignment of goods or private label
credit card programs in the United States, in any case, entered into or
otherwise consummated in the ordinary course of business;

(n)    Liens arising under repurchase agreements, reserve repurchase agreements,
securities lending and borrowing agreements and similar transactions, in each
case entered into or otherwise consummated in the ordinary course of business;

(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(p)    Liens incurred in connection with the purchase or shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
seller or shipper of such goods or assets or pursuant to customary reservations
or retentions of title arising in the ordinary course of business and in any
case not securing Indebtedness;

(q)    Liens consisting of contractual obligations of any Loan Party to sell or
otherwise Dispose of assets;

(r)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of employee benefit plans
from time to time in effect;

(s)    Liens arising from obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes;

(t)    Other Permitted Liens and any renewals, replacements or extensions
thereof, provided, that such Liens do not at any time encumber any property
other than the property subject to such Other Permitted Liens prior to such
renewal, replacement or extension;

(u)    Liens securing letters of credit; provided, that at the time of
incurrence of any such Lien, the aggregate outstanding face amount of letters of
credit secured by Liens permitted under this Section 7.01 shall not exceed
$500,000,000;

(v)    Liens arising from any monetization, securitization or other financing of
leases, loans, accounts receivable or other receivables (including any related
rights or claims); provided, that such Liens do not encumber any property or
assets other than the leases, loans, accounts receivable or other receivables
(including any related rights or claims) subject to such monetization,
securitization or other financing, property securing or otherwise related to
such leases, loans, accounts receivable or other receivables, and any proceeds
of the foregoing; and

(w)    other Liens not expressly permitted by clauses (a) through (v) above;
provided that the aggregate principal amount of outstanding Indebtedness secured
by such other Liens does not, at the time of, and after giving effect to the
incurrence of such Indebtedness, exceed 20% of Consolidated Tangible Net Worth
as of the end of the most recent fiscal quarter for which financial statements
have been delivered (or otherwise made available) pursuant to Section 6.01.

 

51



--------------------------------------------------------------------------------

Neither this Section 7.01 nor Section 7.02(b) below shall apply to any “margin
stock” (within the meaning of Regulation U issued by the FRB) in excess of 25%
in value of the assets of the Company and its Subsidiaries, taken as a whole.

7.02    Fundamental Changes. No Loan Party shall, directly or indirectly:

(a)    Merge, dissolve, liquidate, consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom, a Borrower
may merge or otherwise consolidate with any Person if (a) such Borrower is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
the United States (if the Company or a Designated Borrower that is a Domestic
Subsidiary) or the Laws of the jurisdiction in which such Borrower was organized
(if a Designated Borrower that is a Foreign Subsidiary) and (ii) assumes in
writing all of its Obligations pursuant to documentation reasonably satisfactory
to the Administrative Agent.

(b)    Dispose (or permit the Disposition) of (whether in one transaction or in
a series of transactions) any of its assets if such assets would, in the
aggregate, otherwise constitute all or substantially all of the assets of the
Company and its Subsidiaries (taken as a whole) (whether now owned or hereafter
acquired) to or in favor of any Person (other than any wholly-owned Subsidiary
of the Company).

7.03    Sanctions. No Loan Party shall directly or, to the knowledge of such
Loan Party, indirectly use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions except to the extent permissible under applicable Sanctions, or, to
the knowledge of such Loan Party, in any other manner that will result in a
violation by any Person (including any Person participating in the transactions
contemplated hereby, whether as Lender, Arranger, Administrative Agent or
otherwise) of Sanctions.

7.04    Anti-Corruption Laws. No Loan Party shall directly or, to the knowledge
of such Loan Party, indirectly use the proceeds of any Loan for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to any Loan Party from time to time.

7.05    Amazon Seller Lending Facility. The Company shall not, nor shall it
permit any Subsidiary (other than any Amazon Seller Lending Entity) to, directly
or indirectly, create, incur assume or suffer to exist any Indebtedness under or
pursuant to the Amazon Seller Lending Facility.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or (ii) within five (5) Business Days after the same becomes due or
payable, any interest on any Loan, or any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05 (as to the
existence of a Loan Party) or Article VII; or

 

52



--------------------------------------------------------------------------------

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed in any material
respect (and such failure continues for 30 days after written notice thereof
shall have been given to the Company by the Administrative Agent); or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect
(except to the extent that such representation, warranty, certification or
statement of fact is already qualified by materiality, in which case it shall
constitute an Event of Default if any such representation, warranty,
certification or statement of fact is incorrect in any respect) when made or
deemed made; or

(e)    Cross-Acceleration. The Company or any Subsidiary (i) fails to make any
payment or payments when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder or Indebtedness under the Amazon
Seller Lending Facility or intercompany Indebtedness among the Company and its
Subsidiaries) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the $1,000,000,000 or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case of clause (i) and (ii) above, the effect of such default or other event is
to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)    Judgments. There is entered against the Company or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $1,000,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified and does not dispute coverage) and (i) enforcement
proceedings (other than the filing of a judgment Lien) to attach or levy upon
the assets of the Company or any Material Subsidiary having an aggregate fair
value exceeding $1,000,000,000 are commenced by creditors upon such judgments or
orders or (ii) there is a period of 60 consecutive days during which a stay of
enforcement of such judgments or orders, by reason of a pending appeal or
otherwise, is not in effect and such judgments or orders shall not have been
satisfied, withdrawn, or settled; or

(h)    ERISA. Any Loan Party shall incur liability that results in a Material
Adverse Effect as a result of the occurrence of any ERISA Event; or

(i)    Change of Control. There occurs any Change of Control.

 

53



--------------------------------------------------------------------------------

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the Commitment of each Lender to be terminated, whereupon the
Commitments shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; or

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or any other applicable Debtor Relief Laws, the Commitments of
each Lender shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and reasonable disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. to act as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the Company’s consent rights in Section 9.06) are solely for the
benefit of the Administrative Agent and the Lenders, and, except for such

 

54



--------------------------------------------------------------------------------

consent rights, neither the Company nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice (stating that it is a “notice of default”) describing such Default is
given in writing to the Administrative Agent by the Company or a Lender.

 

55



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document (including,
for the avoidance of doubt, in connection with the Administrative Agent’s
reliance on any Electronic Signature transmitted by facsimile, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page), (v) the satisfaction of any condition set forth in Article IV
or elsewhere herein, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or (vi) any determination that any Lender is a Defaulting
Lender, or the effective date of such status.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the written consent of the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and which shall be a U.S. Person. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint, with the
written consent of the Company, a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

56



--------------------------------------------------------------------------------

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the written
consent of the Company, appoint a successor, which successor shall be a U.S.
Person. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any expense reimbursement or indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to expense reimbursement or indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

9.07    Acknowledgements of Lenders. Each Lender represents and warrants that
(a) the Loan Documents set forth the terms of a commercial lending facility,
(b) it is engaged in making, acquiring or holding commercial loans and in
providing other facilities set forth herein as may be applicable to such Lender,
in each case, in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender agrees not to assert a claim in contravention of the foregoing), (c)
it has, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender or any of their respective Related Parties, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder and (d) it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender or any of their respective Related Parties, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Each Lender, by delivering its
signature page to this Agreement on the Closing Date, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each

 

57



--------------------------------------------------------------------------------

other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Closing Date.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger or other title holders listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and its rights in respect of expense
reimbursement and indemnities provided for hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relating to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

COMPANY GUARANTY

10.01    Continuing Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Designated Borrowers
to the Credit Parties, arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Credit Parties in connection with the collection or enforcement thereof, the
“Guarantee Obligations”). The Administrative Agent’s

 

58



--------------------------------------------------------------------------------

books and records showing the amount of the Guarantee Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive for the purpose of establishing the amount of the
Guarantee Obligations absent manifest error. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Guarantee
Obligations or any instrument or agreement evidencing any Guarantee Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guarantee Obligations which might otherwise constitute a defense to the
obligations of the Company under this Guaranty (other than full payment and
performance), and the Company hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

10.02    Rights of Credit Parties. The Company consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guarantee Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guarantee Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release one or more of any endorsers or other
guarantors of any of the Guarantee Obligations. Without limiting the generality
of the foregoing, the Company consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Company
under this Guaranty or which, but for this provision, might operate as a
discharge of the Company under this Guaranty.

10.03    Certain Waivers. The Company waives (a) any defense arising by reason
of any disability or other defense of any Designated Borrower or any other
guarantors, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of any Designated Borrower;
(b) any defense based on any claim that the Company’s obligations exceed or are
more burdensome than those of any Designated Borrower; (c) any benefit of and
any right to participate in any security now or hereafter held by any Credit
Party; (d) any defense arising from any law or regulation of any jurisdiction or
any other event affecting any term of an obligation of the Company; and (e) to
the fullest extent permitted by Law, any and all other defenses or benefits that
may be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (other than full payment and performance).
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guarantee
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantee Obligations. As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York.

10.04    Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guarantee Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Company to enforce this Guaranty whether or
not any Designated Borrower or any other Person is joined as a party.

10.05    Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any other
amounts payable under this Guaranty have been paid and performed in full (other
than unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) and the
Commitments are terminated. If any amounts are paid to the Company in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Credit Parties
to reduce the amount of the Obligations, whether matured or unmatured.

 

59



--------------------------------------------------------------------------------

10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guarantee Obligations now or hereafter existing and
shall remain in full force and effect until all Obligations and any other
amounts payable under this Guaranty are paid in full in cash (other than
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) and the
Commitments are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is made, or
any of the Credit Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Credit Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Credit Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Company under this paragraph shall
survive termination of this Guaranty.

10.07    Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Designated Borrower owing to the Company,
whether now existing or hereafter arising, including any obligation of any
Designated Borrower to the Company as subrogee of the Credit Parties or
resulting from the Company’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.

10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guarantee Obligations is stayed, in connection with any case commenced by or
against any Designated Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by the Company immediately upon demand
by the Credit Parties.

10.09    Condition of Designated Borrowers. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each applicable Designated Borrower and any other guarantor such
information concerning the financial condition, business and operations of such
Designated Borrower and any such other guarantor as the Company requires, and
that none of the Credit Parties has any duty, and the Company is not relying on
the Credit Parties at any time, to disclose to the Company any information
relating to the business, operations or financial condition of any Designated
Borrower or any other guarantor (with the Company waiving any duty on the part
of the Credit Parties to disclose such information and any defense relating to
the failure to provide the same).

ARTICLE XI.

MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrowers or, in the case of any Loan Document
other than this Agreement, the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

 

60



--------------------------------------------------------------------------------

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(b)    postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest or fees due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(c)    reduce the principal of, or (subject, for the avoidance of doubt, to the
provisions of Section 3.03(b)) the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section) any fees
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

(d)    change Section 2.11 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(e)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender;

(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(g)    release the Company from its Obligations under Article X hereof, without
the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto (and no consent of any other Person shall be required therefor);
(iii) this Agreement and the other Loan Documents may be amended with only the
written consent of the Administrative Agent and the Borrowers solely to effect
technical or jurisdiction-specific amendments relating to (A) the availability
of Eurocurrency Rate Loans in an additional currency approved by the
Administrative Agent and the Lenders in accordance with Section 1.05 or (B) the
designation of a Foreign Subsidiary as a Designated Borrower approved by the
Administrative Agent and the Lenders in accordance with Section 2.14, (iv) this
Agreement may be amended in the manner provided in Sections 2.12 and 3.03(b) and
(v) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrowers (or, in the case of any
Loan Document other than this Agreement, the applicable Loan Party) and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice and copy thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any other Loan Document (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except with respect to any
amendment, waiver or consent referred to in clause (a), (b) or (c) above and
then only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or consent.

 

61



--------------------------------------------------------------------------------

11.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 (with respect to notices and other
communications, excluding service of process, to the Company or any other Loan
Party to the address noted on Schedule 11.02 under the heading “Address for
Notices and Communications”); provided, that service of process to the Company
or any other Loan Party shall also be delivered by hand or overnight courier
service, mailed by certified or registered mail to the address noted on Schedule
11.02 under the heading “Address for Service of Process”; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain MNPI).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Notices and other communications
to the Administrative Agent or any Borrower may be delivered by e-mail, and the
Administrative Agent or any Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by other electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

62



--------------------------------------------------------------------------------

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
the Agent Party, as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(d)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent may change its address, facsimile or telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each Lender may change its address, facsimile or telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Company and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e)    Telephonic Notices. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or any
other Loan Document or the making of a Loan shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any of their respective Related Parties may have had notice or knowledge of such
Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.11), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own

 

63



--------------------------------------------------------------------------------

behalf during the pendency of a proceeding relating to any Loan Party under any
Debtor Relief Law; and provided further that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

11.04    Expenses; Indemnity; Limitation of Liability.

(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one counsel for the Administrative Agent (which, in the
case of subclause (i)(x) of this clause (a), shall be subject to such
limitations as shall be agreed between the Company and the Administrative
Agent)) in connection with (x) the syndication of the credit facilities provided
for herein, as well as the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents, and (y) the administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable fees, charges and disbursements of one counsel
for the Administrative Agent and any Lender and, solely in the case of an actual
or potential conflict of interest, one additional legal counsel for the
Administrative Agent and any Lender, as needed to address any such actual or
potential conflict of interest) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of a single outside counsel,
excluding the allocated cost of internal counsel, and, solely in the case of an
actual or potential conflict of interest, one additional legal counsel for all
Indemnitees, as needed to address any such actual or potential conflict of
interest) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Indemnitees, (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for material breach by such

 

64



--------------------------------------------------------------------------------

Indemnitee or any of its Related Indemnitees of its obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) relate to disputes among Indemnitees
(other than claims against any Indemnitee in its capacity as the Administrative
Agent or the Arranger or in fulfilling its role as such) that do not arise out
of or in connection with any act or omission of a Borrower or any of its
Affiliates. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. For
purposes of this Section 11.04(b), “Related Indemnitee” means, with respect to
any Indemnitee, (i) any Subsidiary or Affiliate thereof, (ii) any director,
officer or employee of such Indemnitee or any Subsidiary or Affiliate thereof or
(iii) solely to the extent acting on behalf of or at the express instructions of
any of the foregoing, any agent or advisor of the foregoing.

(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, if such payment is sought after the date upon which the
Commitments shall have terminated, ratably in accordance with such Applicable
Percentage immediately prior to such date) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other party hereto shall have, any claim against
any party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (which
may include special, indirect, consequential or punitive damages asserted
against any such party hereto by a third party)) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided, that
this clause (d) shall not in any way limit the indemnification or reimbursement
obligations of any party hereto under this Section 11.04, under any other
provision of this Agreement or under any other Loan Document. None of the
Administrative Agent (or any sub-agent thereof), any Lender or any Related Party
of any of the foregoing Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of the Administrative Agent (or any sub-agent thereof), such
Lender or such Related Party, as the case may be, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

65



--------------------------------------------------------------------------------

(e)    Payments. All amounts due under this Section shall be payable not later
than 30 Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (or, if such payment is in
Dollars, if greater, the NYFRB Rate), plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
expressly provided in Section 7.02(a), neither the Company nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

66



--------------------------------------------------------------------------------

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $25,000,000 unless each of the Administrative Agent
and, so long as no Event of Default of the type referred to in clause (a) or (f)
of Section 8.01 has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default of the type
referred to in clause (a) or (f) of Section 8.01 has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company, any other Borrower or any such Person’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person that,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

67



--------------------------------------------------------------------------------

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company, any Borrower or any such Person’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

68



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
The Company agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 11.13 as if it were an assignee
under subsection (b) of this Section and (B) shall not be entitled to receive
any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from which it acquired the applicable
participation would have been entitled to receive. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. Each Lender that sells a
participation shall, acting as a non-fiduciary agent, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.07    Treatment of Certain Information; Confidentiality. Subject to the last
sentence of this Section, each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to those of its Affiliates and
Related Parties that the Administrative Agent or any such Lender reasonably
determines needs to know such Information (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential in
accordance with the provisions of this Section), (b) to the extent required or
requested by any regulatory authority that has or claims to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantively the same as (or more restrictive than) those
of this Section, to any assignee of or any prospective assignee of, any of its
rights and obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such

 

69



--------------------------------------------------------------------------------

Information becomes publicly available other than as a result of a breach of
this Section. For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.
Notwithstanding anything contained herein to the contrary, (x) nothing contained
in this Section shall supersede any nondisclosure or confidentiality provision
contained in any nondisclosure agreement, confidentiality agreement or other
similar agreement (any such agreement, a “Nondisclosure Agreement”) entered into
between the Company or any of its Affiliates, on the one hand, and any Lender or
any of its Affiliates, on the other, to the extent otherwise applicable to any
Information; it being understood and agreed that in the event of any conflict
between the provisions of this Section and the nondisclosure or confidentiality
provisions contained in any Nondisclosure Agreement as it relates to any
Information, the nondisclosure or confidentiality provision contained in such
Nondisclosure Agreement shall govern; and (y) whether or not any Loan Document
constitutes Information, the Loan Documents (other than the Fee Letter) can be
shared on a confidential basis with (i) any Participant or prospective
Participant hereunder, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facility provided hereunder, (iv) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facility provided hereunder or (v) in the case of this Agreement, any
market data collector or service provider.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding deposits in (i) trust
or other fiduciary accounts (to the extent of amounts held therein in trust in
the ordinary course of business on behalf of third parties that are not Loan
Parties), (ii) payroll accounts, (iii) health-savings accounts and worker’s
compensation accounts, (iv) withholding tax accounts and (v) zero balance
accounts used in the ordinary course of business) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Company or any other Loan
Party against any and all of the obligations of the Company or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such obligations
of the Company or such Loan Party are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.13 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

70



--------------------------------------------------------------------------------

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Entire Agreement; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof (OTHER THAN ANY NONDISCLOSURE OR
CONFIDENTIALITY PROVISIONS CONTAINED IN ANY NONDISCLOSURE AGREEMENT TO THE
EXTENT APPLICABLE TO THE INFORMATION (AS DEFINED HEREIN)) and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (but do not supersede any provisions of any engagement
letter or any fee letter that by the terms of such documents survive the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). There are no unwritten oral agreements among the parties
hereto with respect to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement (including an Electronic Signature) by
facsimile, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

71



--------------------------------------------------------------------------------

11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Non-Extending Lender or a Non-Consenting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COMPANY, THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT; PROVIDED THAT, IN THE

 

72



--------------------------------------------------------------------------------

CASE OF ANY DESIGNATED BORROWER THAT IS A FOREIGN SUBSIDIARY, NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY SUCH ACTION,
LITIGATION OR PROCEEDING AGAINST SUCH DESIGNATED BORROWER OR ANY OF ITS
PROPERTIES IN THE COURTS OF THE JURISDICTION OF ORGANIZATION OF SUCH DESIGNATED
BORROWER. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, LITIGATION OR
PROCEEDING IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY COURT
REFERRED TO IN CLAUSE (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)    PROCESS AGENT. EACH DESIGNATED BORROWER THAT IS A FOREIGN SUBSIDIARY
HEREBY IRREVOCABLY AND UNCONDITIONALLY DESIGNATES, APPOINTS AND EMPOWERS THE
COMPANY, AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION, LITIGATION OR PROCEEDING
IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. SUCH SERVICE MAY BE
MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH DESIGNATED BORROWER
IN CARE OF THE COMPANY AT THE COMPANY’S ADDRESS USED FOR PURPOSES OF GIVING
NOTICES UNDER SECTION 11.02, AND EACH SUCH DESIGNATED BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO ACCEPT SUCH SERVICE ON ITS
BEHALF.

 

73



--------------------------------------------------------------------------------

(f)    NO IMMUNITY. IN THE EVENT ANY DESIGNATED BORROWER THAT IS A FOREIGN
SUBSIDIARY OR ANY OF ITS ASSETS HAS OR HEREAFTER ACQUIRES, IN ANY JURISDICTION
IN WHICH JUDICIAL PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY IMMUNITY FROM JURISDICTION, LEGAL
PROCEEDINGS, ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT), EXECUTION, JUDGMENT
OR SETOFF, SUCH DESIGNATED BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH
IMMUNITY.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby or by any other Loan Document (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Company and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
are arm’s-length commercial transactions between the Company, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arranger, the Lenders and their respective Affiliates, on the other
hand, (B) each of the Company and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and none of the Administrative Agent, the Arranger, the Lenders or
their respective Affiliates has provided any legal, accounting, regulatory,
investment or tax advice with respect to any of the transactions contemplated
hereby and by the other Loan Documents, and (C) each of the Company and the
other Loan Parties is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) in connection with the transactions contemplated
hereby and by the other Loan Documents and the process leading thereto (and
irrespective of whether the Administrative Agent, the Arranger, the Lenders or
any of their respective Affiliates has advised or is currently advising the
Company or any of its Affiliates on other matters), (A) each of the
Administrative Agent, the Arranger, each Lender and each of their respective
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as, or be deemed to have assumed any responsibility as, an advisor, agent
or fiduciary for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Arranger, any Lender or any of their respective Affiliates has any obligation or
implied duties to the Company, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Arranger,
any Lender or any of their respective Affiliates has any obligation to disclose
any of such interests to the Company, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by applicable Law, each
of the Company and each other Loan Party hereby agrees not to assert any claims
against the Administrative Agent, the Arranger, any Lender or any of their
respective Affiliates based on an alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby or by any
other Loan Document.

 

74



--------------------------------------------------------------------------------

11.17    Electronic Execution. The words “execute”, “execution”, “signed”,
“signature”, “delivery”, and words of like import in or relating to any document
to be signed in connection with this Agreement or any other Loan Document and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that, notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by. Without limiting the generality of the foregoing,
each of the parties hereto hereby (i) agrees that, for all purposes, including
in connection with any workout, restructuring, enforcement of remedies,
bankruptcy proceedings or litigation among the Administrative Agent, the Lenders
and the Loan Parties, electronic images of this Agreement or any other Loan
Documents (in each case, including with respect to any signature pages thereto)
shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Loan Documents based solely on the lack of paper
original copies of any Loan Documents, including with respect to any signature
pages thereto.

11.18    USA PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and/or Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act and the Beneficial Ownership Regulation. Each Borrower
shall, promptly following any reasonable request by the Administrative Agent or
any Lender, provide all Regulatory Information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the applicable Borrower (or to any other Person who may be entitled thereto
under applicable Law).

 

75



--------------------------------------------------------------------------------

11.20    Non-Public Information. Each Lender acknowledges that all information
(including requests for waivers and amendments as well as certain of the
Information) furnished by or on behalf of any Borrower or the Administrative
Agent pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to each Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI, (ii) it will handle
such MNPI in accordance with applicable Law, including United States Federal and
state securities Laws, and (iii) it has identified to the Administrative Agent a
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable Law, including United States Federal and
state securities Laws.

11.21    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties
related to the transactions contemplated by the Loan Documents, each party
hereto acknowledges that any liability of any party hereto that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an Affected Financial Institution; and (b) the effects of any Bail-In
Action on any such liability, including, if applicable, (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any applicable Resolution
Authority.

11.22    ERISA Matters.

(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true: (A) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments; (B) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; (C) (1) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (2) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (4) to
the best knowledge of such Lender, the requirements of subsection (a) of

 

76



--------------------------------------------------------------------------------

Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

(b)    In addition, unless subclause (A) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (D) in the
immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that: (A) none of the Administrative Agent, the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto); (B) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E); (C) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations); (D) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder;
and (E) no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the other Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

77



--------------------------------------------------------------------------------

11.23    Restatement of Existing Credit Agreement. Each Loan Party agrees that
this Agreement amends and restates and is substituted for the Existing Credit
Agreement. All rights, benefits, interest, liabilities and obligations of the
parties to the Existing Credit Agreement are hereby amended, restated,
substituted and superseded, in their entirety, on the terms and provisions set
forth herein. In furtherance of the foregoing, each party hereto acknowledges
and agrees that, on and as of the Closing Date, (i) Schedule 2.01 sets forth all
the Commitments of all the Lenders (and no Person whose name does not appear on
Schedule 2.01 shall have, or shall be deemed to have, a Commitment on the
Closing Date), (ii) Bank of America, N.A. shall cease to be the administrative
agent under the Loan Documents and shall be discharged from its duties and
obligations in such capacity under the Loan Documents, provided that the
provisions of Article IX and Section 11.04 shall continue in effect for the
benefit of Bank of America, N.A. in its capacity as the former administrative
agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while Bank of America, N.A.
was acting as administrative agent, and (iii) JPMorgan Chase Bank, N.A. shall
become the Administrative Agent and shall have the rights and obligations as set
forth herein.

[signature pages follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMAZON.COM, INC.

By:

 

/s/ Antonio Masone

Name:

 

Antonio Masone

Title:

 

Treasurer

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as individually and as Administrative Agent

By:  

/s/ Heather Hoopingarner

    Name: Heather Hoopingarner     Title: Vice President

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Eric Ridgway

    Name: Eric Ridgway     Title: Director

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

CITIBANK, N.A.

as a Lender

By:  

/s/ Susan M. Olsen

    Name: Susan M. Olsen     Title: Vice President

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K Chu

    Name: Ming K Chu     Title: Director

 

 

For any Lender requiring a second signature block: By:  

/s/ Annie Chung

    Name: Annie Chung     Title: Director

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Rebecca Kratz

    Name: Rebecca Kratz     Title: Authorized Signatory

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Thomas A. Foley

    Name: Thomas A. Foley     Title: Managing Director

 

RESTRICTED - AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

MORGAN STANLEY SENIOR FUNDING, INC.,


as a Lender

By:  

/s/ Julie Lilienfeld

    Name: Julie Lilienfeld     Title: Vice President

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

MUFG UNION BANK, N.A.,


as a Lender

By:  

/s/ Marlon Mathews

    Name: Marlon Mathews     Title: Director

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

SOCIETE GENERALE,


as a Lender

By:  

/s/ Andrew Johnman

    Name: Andrew Johnman     Title: Co-Head of Technology

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

Name of Institution: The Toronto-Dominion Bank, New York Branch By:  

/s/ Maria Macchiaroli

    Name: Maria Macchiaroli     Title: Authorized Signatory

 

 

For any Lender requiring a second signature block: By:  

 

    Name:     Title:

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

OF AMAZON.COM, INC.

 

WELLS FARGO BANK, N.A.


as a Lender

By:  

/s/ Caroline Baudinet-Stumpf

    Name: Caroline Baudinet-Stumpf     Title: Managing Director

 

AMAZON.COM, INC.

AMENDED AND RESTATED CREDIT AGREEMENT